RAMIREZ, Judge
(concurring).
I concur on our decision to affirm because Wilson has not presented a reasonable probability that the outcome of the trial would have been different had the insanity defense been used. See Greiman v. Thalacker, 181 F.3d 970, 972 (8th Cir. 1999); Hensley v. Crist, 67 F.3d 181, 186-87 (9th Cir.1995) (counsel not ineffective for failing to explore insanity defense where petitioner fails to demonstrate with reasonable probability that trial outcome would have been different). This is particularly true here because Wilson had been previously accused of similar charges and the jury had rejected his insanity defense.